        Case 2:20-cv-00601-KWR-CG Document 65 Filed 09/03/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

VICTOR GARCIA,

               Plaintiff,

v.                                                                 No. CV 20-601 KWR/CG

ALBERT SENA, et al.,

               Defendants.

                      ORDER MODIFYING DISCOVERY DEADLINES

        THIS MATTER is before the Court upon the parties’ Joint Motion to Extend Case

Management Deadlines (the “Motion”), (Doc. 64), filed September 1, 2021. In the

Motion, the parties explain that “the depositions of Defendants Albert Sena and Rafael

Aguilar” have been set for later this month “due to scheduling conflicts,” and that “it is

imperative that the parties . . . review these deposition transcripts before submitting any

motions for summary judgment.” Id. at 1-2. As such, the parties request a twenty-one-

day extension of the discovery deadline and fourteen-day extension of the deadlines for

discovery motions and pretrial motions, respectively. Id. at 2. The Court, having

reviewed the Motion and noting it was filed jointly, finds the Motion shall be GRANTED.

        IT IS THEREFORE ORDERED that the Court’s Scheduling Order, (Doc. 53),

shall be modified as follows:

     1. Discovery shall close on October 14, 2021;

     2. Motions relating to discovery shall be filed with the Court and served on the

        opposing party by October 27, 2021;

     3. Pretrial motions, other than discovery motions, shall be filed with the Court and

        served on the opposing party by November 8, 2021.
      Case 2:20-cv-00601-KWR-CG Document 65 Filed 09/03/21 Page 2 of 2




      All other deadlines contained in the Court’s Scheduling Order, (Doc. 53), remain

in effect unless amended by further order of the Court.

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
